Citation Nr: 0300781	
Decision Date: 01/14/03    Archive Date: 01/28/03

DOCKET NO.  95-24 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from June 
1979 to June 1983.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Wichita, Kansas.  

In December 1996, and again in March 1999, the Board 
remanded the veteran's claim to the RO for additional 
development.  The case has been returned to the Board and 
is ready for further review.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed 
to substantiate his claim, and has obtained and fully 
developed all evidence necessary for the equitable 
disposition of the claim.   

2.  The veteran's diagnosed PTSD cannot be associated with 
his military service, or with any verified stressor event 
in service.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5103A, 5107(b) (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law redefines the obligations of 
the Department of Veterans Affairs (VA) with respect to 
notice and the duty to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, 
or filed before the date of enactment and not yet final as 
of that date.  38 U.S.C.A. § 5103A (West Supp. 2002); 
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

VA issued regulations to implement the VCAA in August 
2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(b) 
which is effective August 29, 2001.  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the 
provisions of this rule merely implement the VCAA and do 
not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have been satisfied, the regulatory provisions likewise 
are satisfied.  

Under the new legislation, the VA shall make reasonable 
efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary, unless 
no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002).  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information 
and lay and medical evidence of record in a case before 
the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2002).  

The Board has considered the effect of this new 
legislation as it pertains to the appellant's claim and 
finds that no further development is necessary as to this 
issue.  Bernard v. Brown, 4 Vet. App. 384 (1993).  
Specifically, the Board notes that the veteran has been 
informed via letters, a statement of the case and 
subsequent supplemental statements of the case of the 
evidence necessary to substantiate his claim.  The RO has 
had the veteran examined for evaluation.  

The veteran's service medical records are incomplete.  
Therefore, Board notes that in a case such as this, the 
Board has a heightened duty to explain its findings and 
conclusions and to consider the benefit of the doubt rule.  
OHare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The RO 
has made several attempts to assist the veteran in the 
development of his claim.  The RO noted that it was not 
able to obtain any service medical records from NPRC.  In 
an effort to develop the veteran's claim, the RO requested 
in November 1994 that he send any copies of his service 
medical records that he might have in his possession.  
Also in November 1994, he was notified of what he needed 
to send to the RO to show treatment for his claimed 
disabilities since service.  In May 1995, the RO requested 
specific stressor information from the veteran.  In August 
1995, the RO contacted the Department of the Navy, Naval 
Historical Center and requested copies of the logs from 
the USS SHASTA and the USS KITTY HAWK for July 1982.  In 
January 1997, the RO requested the veteran provide 
information regarding any psychiatric treatment he had 
received.  Also that same month, the RO sought the 
veteran's service medical records, hospitalization and 
personnel records from NPRC, and requested that the 
veteran fill out a PTSD stressor questionnaire.  In June 
1997, the RO contacted the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR), located at 7798 
Cissna Road, Suite 101, Springfield, VA 22150-3197, and 
requested a review for confirmation of an inservice 
stressor for the veteran.  In May 1999, the RO again 
requested that the veteran reply to a PTSD questionnaire 
with specific information, and that same month, the RO 
also requested information on any treatment the veteran 
had received for PTSD.  In September 2000, the RO 
contacted the Naval Historical Center and requested that a 
review of the deck log entries for the USS SHASTA be made.  

In May 2002, the RO contacted the veteran and notified him 
of the evidence needed to establish entitlement to the 
benefit sought, and what the RO would obtain, as well as 
what evidence was needed from the veteran and what he 
could do to help with his claim.  No further assistance in 
this regard appears to be warranted.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The Board concludes that the duties to assist and to 
notify the veteran have been fulfilled.  The appellant and 
his accredited representative have been accorded the 
opportunity to present evidence and argument in support of 
the claim.  The RO made all reasonable efforts to assist 
the appellant in obtaining evidence necessary to 
substantiate his claim.  No reasonable possibility exists 
that any other assistance would aid in substantiating the 
claim and the RO met its duty to assist the appellant.  
38 U.S.C.A. § 5103A (West Supp. 2002).  No further 
development is required in order to comply with VA's duty 
to assist.  

Service connection may be established for disability 
resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in line of 
duty.  38 U.S.C.A. § 1110 (West Supp. 2002); 38 C.F.R. § 
3.303 (2002).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d).  

As noted above, the veteran's service medical records are 
incomplete.  His service entrance examination report dated 
in May 1979 is available, and shows that he gave a history 
of depression or excessive worry. The service personnel 
records show that the veteran served on the USS SHASTA, 
and his DD 214 shows he had slightly over 3 years of sea 
service.  

In November 1994, the veteran submitted letters he 
reported that he wrote while in service to his girlfriend 
at that time.  In one, dated in December 1982, he mentions 
that he might have to be put on Valium because he was 
fighting with people.  In another that is undated, he 
states that he and a few other men take boats out for 10 
days.  In a letter received by the RO in May 1995 in 
response to the RO's request for stressor information, the 
veteran stated that in 1981 or 1982, he was admitted to 
sick bay and put in restraints.  He reported that he was 
involved in picking up refugees for transport from small 
boats that had a large number of people aboard.  He stated 
that those who were too sick to be saved were killed and 
the boat was sunk.  

At a personal hearing conducted at the RO in August 1995, 
the veteran stated that his PTSD was due to picking up 
refugees in the Pacific in 1982, and witnessing the sick 
ones being shot by Navy Special Forces.  He stated that he 
could not remember the names of any persons who witnessed 
the shootings.  

In August 1995, the veteran was examined by VA.  A history 
was taken, and he related the events involving the 
shooting of refugees by members of the Navy Seals, which 
he reported happened twice in 1982.  After examining the 
veteran, PTSD, chronic, delayed, severe, was diagnosed by 
the examiner.  

Ship's deck logs for the period of July 1, 1982 to July 
31, 1982 were associated with the claims file in October 
1995.  There is no reference to the stressor incident or 
to the veteran's claimed hospitalization.  

On VA examination in June 1998, major depression, 
recurrent type was the diagnosis.  

In a statement received by the RO in July 2002, the 
veteran stated that he could not give more specific dates.  
His wife reported that she believed her husband has PTSD, 
and that he experienced things that were not in the 
records.  

As noted above, under pertinent law and VA regulations, 
service connection may be granted if the evidence 
establishes that the veteran's claimed disability (in this 
case, a psychiatric disorder) was incurred in service.  38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (2002).  
Notwithstanding the lack of a diagnosis of a psychiatric 
disorder during service, service connection may still be 
granted if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 U.S.C.A. § 1113(b) (West Supp. 2002); 38 
C.F.R. § 3.303(d) (2001); Cosman v. Principi, 3 Vet. App. 
503, 505 (1992).  

With specific reference to PTSD, establishing service 
connection for PTSD requires (1) a current medical 
diagnosis of PTSD; (2) credible supporting evidence that 
the claimed in-service stressor actually occurred; and (3) 
medical evidence of a causal nexus between current 
symptomatology and the specific claimed inservice 
stressor. See 38 C.F.R. § 3.304(f) (2002); Anglin v. West, 
11 Vet. App. 361, 367 (1998); Gaines v. West, 11 Vet. App. 
353, 357 (1998), Cohen v. Brown, 10 Vet. App. 128, 138 
(1997); Suozzi v. Brown, 10 Vet. App. 307 (1997).  The 
diagnosis of PTSD must comply with the criteria set forth 
in DSM-IV.  38 C.F.R. § 4.125 (2002).  The evidence 
required to support the occurrence of an in-service 
stressor varies "depending on whether or not the veteran 
was 'engaged in combat with the enemy'. . . . Where . . . 
VA determines that the veteran did not engage in combat 
with the enemy . . . the veteran's lay testimony, by 
itself, will not be enough to establish the occurrence of 
the alleged stressor."  Zarycki v. Brown, 6 Vet. App. 91, 
98 (1993). The requisite additional evidence may be 
obtained from sources other than the veteran's service 
medical records. See Moreau v. Brown, 9 Vet. App. 389, 395 
(1996), aff'd, 124 F.3d 228 (Fed. Cir. 1997) (table); see 
also Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); Doran 
v. Brown, 6 Vet. App. 283 (1994).

38 U.S.C.A. § 1154(b) (West 1991) provides that, with 
respect to combat veterans, "[t]he Secretary shall accept 
as sufficient proof of service-connection [of a claimed 
injury or disease] satisfactory lay or other evidence of 
service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions 
and hardships of such service, notwithstanding the fact 
that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall 
resolve every reasonable doubt in favor of the veteran. 
Service-connection of such injury or disease may be 
rebutted by clear and convincing evidence to the 
contrary." See also 38 C.F.R. § 3.304(d) (2002).

If there is no verified combat experience, or if there is 
a determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must 
be independent evidence to corroborate the veteran's 
statement as to the occurrence of the claimed stressor.  
Doran, 6 Vet. App. at 288-89 (1994).  The veteran's 
testimony, by itself, cannot, as a matter of law, 
establish the occurrence of a non-combat stressor.  
Dizoglio, 9 Vet. App. at 166 (1996).  Further, an opinion 
by a mental health professional based on a post-service 
examination of the veteran cannot be used to establish the 
occurrence of a stressor.  Moreau v. Brown, 9 Vet. App. at 
395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 (1997).

The Board notes that there is a diagnosis of PTSD of 
record, rendered in August 1995.  Thus, under the law, the 
primary question which must be resolved is whether the 
appellant sustained a qualifying stressor within the 
requirements of 38 C.F.R. § 3.304(f), as discussed above.  
Without such corroboration of a qualifying stressor, the 
question of the validity of a diagnosis of PTSD, and 
therefore whether further medical inquiry should be 
conducted under the VCAA, is irrelevant.  See Moreau, 9 
Vet. App. at 395-396; Swann v. Brown, 5 Vet. App. 229, 233 
(1993) (generally observing that a medical opinion 
premised upon an unsubstantiated account is of no 
probative value, and does not serve to verify the 
occurrences described).

Applying the directives of the Zarycki decision, which has 
been discussed above, the Board notes that the veteran is 
not in receipt of decorations or awards suggestive of 
combat status.  However the stressors that he has declared 
are noncombat stressors, requiring independent evidence to 
corroborate the occurrence, and although requested to do 
so twice, he did not provide the necessary detailed 
information necessary to verify his claimed stressors.  
The RO requested such detailed information in May 1995, 
and again in January 1997.  The veteran did not provide 
the names of any collaborating witnesses, specific dates 
or the locations of these two incidents.  While VA does 
have a duty to assist in the development of his claim, 
this duty is not limitless.  The veteran's cooperation in 
responding to requests for information is required.  As 
the United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") has noted, the duty to assist 
in the development and adjudication of a claim is not a 
one-way street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 
(1996).  In addition, the RO has attempted to secure 
records from NPRC, and contacted USACRUR and the Naval 
Historical Society twice, attempting to obtain additional 
information and verification.  Sufficient information for 
verification was not available.  Thus, VA is unable to 
verify that the incidents occurred.  

As discussed above, if the claimed stressor is not combat- 
related, "the veteran's lay testimony regarding in-service 
stressors is insufficient, standing alone, to establish 
service connection and must be corroborated by 'credible 
evidence'," Doran v. Brown, 6 Vet. App. 283, 289 (1994).

There has been no credible evidence obtained to 
substantiate the veteran's claimed stressors.  There is no 
corroboration of the veteran's witnessing the deaths of 
refugees who were shot by Navy Seals because they were too 
sick to be taken aboard the ship.  These incidents are not 
noted in his service records, and, as discussed above, the 
he did not provide sufficient information for USASCRUR to 
verify the incidents.  He has stated at his personal 
hearing and through written correspondence that he cannot 
remember the dates or the names of any corroborating 
witnesses.  

The Board has considered the veteran's statements and 
testimony that he currently has PTSD due to his period of 
service.  The Board has also considered the statement of 
the veteran's wife regarding her beliefs.  While the 
veteran is competent to provide testimony as to his 
symptoms, and he is competent to provide testimony as to 
matters within his personal observation, since he is not a 
medical professional, he is not competent to attest to 
matters of a medical nature which require medical 
expertise.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 
In addition, while his wife may offer the opinion that the 
veteran experienced things that were not in the record, 
the Board must make its determination based on the 
evidence in the file.  

In summary, the Board finds that there is no credible 
supporting evidence to substantiate the veteran's claimed 
stressors.  Thus, his claim fails to satisfy one of the 
essential elements in establishing service connection for 
PTSD, i.e., credible evidence of an in-service stressor.  
38 C.F.R. § 3.304(f).  Furthermore, the Board notes that 
the veteran's post-service diagnosis of PTSD is based upon 
the veteran's unverified and uncorroborated accounts as to 
his in-service experience.  Accordingly, the Board finds 
that such diagnosis is not probative.  See Swann, 5 Vet. 
App. at 233.  

In view of the foregoing, because there is no credible 
supporting evidence of an in-service stressor, and because 
the diagnosis of PTSD of record lacks probative value, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for PTSD.  The evidence in this case is not so 
evenly balanced so as to allow application of the benefit 
of the doubt rule.  38 C.F.R. § 3.102 (2002).  The benefit 
sought on appeal must, accordingly, be denied.


ORDER


Service connection for PTSD is denied.  



		
	Robert E. Sullivan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

